
	

113 HR 2131 RH: Supplying Knowledge-based Immigrants and Lifting Levels of STEM Visas Act
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 507
		113th CONGRESS
		2d Session
		H. R. 2131
		[Report No. 113–676, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Issa (for himself, Mr. Goodlatte, Mr. Smith of Texas, Mr. Coble, Mr. Rokita, Mr. Poe of Texas, Mr. Farenthold, Mr. Holding, Mr. Sensenbrenner, Mr. Thompson of Pennsylvania, Mr. Campbell, Mr. Chabot, Mr. Bachus, Mr. Hanna, Mr. Calvert, Mr. Franks of Arizona, and Mr. Terry) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			December 15, 2014
			Additional sponsors: Mr. Kinzinger of Illinois, Mr. Westmoreland, Mr. Rooney, Mr. Hultgren, Mr. Cook, and Mr. Wittman
		
		
			December 15, 2014
			Reported from the Committee on the Judiciary with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		
			December 15, 2014
			The Committee on Education and the Workforce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
			For text of introduced bill, see copy of bill as introduced on May 23, 2013
		
			
		
		A BILL
		To amend the Immigration and Nationality Act to enhance American competitiveness through the
			 encouragement of high-skilled immigration, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Supplying Knowledge-based Immigrants and Lifting Levels of STEM Visas Act or the SKILLS Visa Act.
		2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Sense of Congress.
				Title I—Immigrant Visa Reforms
				Sec. 101. Immigrant visas for certain advanced STEM graduates.
				Sec. 102. Immigrant visas for entrepreneurs.
				Sec. 103. Additional employment-based immigrant visas.
				Sec. 104. Employment creation immigrant visas.
				Sec. 105. Family-sponsored immigrant visas.
				Sec. 106. Elimination of diversity immigrant program.
				Sec. 107. Numerical limitation to any single foreign state.
				Sec. 108. Physicians.
				Sec. 109. Permanent priority dates.
				Sec. 110. Set-aside for health care workers.
				Title II—Nonimmigrant Visa Reforms
				Sec. 201. H–1B visas.
				Sec. 202. L visas.
				Sec. 203. O visas.
				Sec. 204. Mexican and Canadian professionals.
				Sec. 205. H-1B1 and E-3 Visas.
				Sec. 206. Students.
				Sec. 207. Extension of employment eligibility while visa extension petition pending.
				Sec. 208. Fraud detection and prevention fee.
				Sec. 209. Technical correction.
				Title III—Reforms Affecting Both Immigrant and Nonimmigrant Visas
				Sec. 301. Prevailing wages.
				Sec. 302. Streamlining petitions for established employers.
			
		3.Sense of CongressIt is the sense of the Congress that:
			(1)Our Nation’s future economic prosperity in the global economy is strongly linked to the ability of
			 our schools to educate students in the science, technology, engineering,
			 and mathematics (STEM) subjects.
			(2)A portion of application fees paid by employers seeking to hire foreign workers should be devoted
			 to supporting improvements in STEM education in the United States,
			 including computer science education, at the elementary, secondary, and
			 university levels in order to reduce our dependence on foreign workers
			 over time.
			(3)Such funds should be used to support—
				(A)building the capacity of every State to improve student achievement in STEM subjects, especially in
			 the most high-need school districts;
				(B)supporting innovation in STEM education through partnerships between elementary and secondary
			 schools, universities, non-profits, businesses, and informal education and
			 community-based partners;
				(C)broadening the diversity and capacity of the STEM education pipeline in the United States through
			 scholarships and other forms of assistance to American students who study
			 in these subjects; and
				(D)improving and promoting STEM education for underrepresented populations, including economically
			 disadvantaged individuals in STEM fields.
				IImmigrant Visa Reforms
			101.Immigrant visas for certain advanced STEM graduates
				(a)Worldwide level of immigrationSection 201(d)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1151(d)(1)(A)) is amended by
			 striking 140,000, and inserting 140,000 in fiscal years through 2013 and 195,000 beginning in fiscal year 2014, reduced for any
			 fiscal year beginning in fiscal year 2014 by the number by which the
			 number of visas under section 201(e) would have been reduced in that year
			 pursuant to section 203(d) of the Nicaraguan Adjustment and Central
			 American Relief Act (8 U.S.C. 1151 note) if section 201(e) had not been
			 repealed by section 106 of the SKILLS Visa Act,.
				(b)Preference allocation for employment-Based immigrantsSection 203(b) of such Act (8 U.S.C. 1153(b)) is amended—
					(1)by redesignating paragraph (6) as paragraph (9); and
					(2)by inserting after paragraph (5) the following:
						
							(6)Aliens holding doctorate degrees from U.S. doctoral institutions of higher education in science,
			 technology, engineering, or mathematics
								(A)In generalVisas shall be made available, in a number not to exceed 55,000, reduced for any fiscal year by the
			 number by which the number of visas under section 201(e) would have been
			 reduced in that year pursuant to section 203(d) of the Nicaraguan
			 Adjustment and Central American Relief Act (8 U.S.C. 1151 note) if section
			 201(e) had not been repealed by section 106 of the SKILLS Visa Act, plus any visas not required for the classes specified in paragraph (1), to qualified immigrants
			 who—
									(i)hold a doctorate degree in a field of science, technology, engineering, or mathematics from a
			 United States doctoral institution of higher education, or have
			 successfully completed a dental, medical, or veterinary residency program
			 (within the summary group of residency programs in the Department of
			 Education’s Classification of Instructional Programs taxonomy), have
			 received a medical degree (MD) in a program that prepares individuals for
			 the independent professional practice of medicine (series 51.12 in the
			 Department of Education’s Classification of Instructional Programs
			 taxonomy), have received a dentistry degree (DDS, DMD) in a program that
			 prepares individuals for the independent professional practice of
			 dentistry/dental medicine (series 51.04 in the Department of Education’s
			 Classification of Instructional Programs taxonomy), have received a
			 veterinary degree (DVM) in a program that prepares individuals for the
			 independent professional practice of veterinary medicine (series 51.24 in
			 the Department of Education’s Classification of Instructional Programs
			 taxonomy), or have received an osteopathic medicine/osteopathy degree (DO)
			 in a program that prepares individuals for the independent professional
			 practice of osteopathic medicine (series 51.19 in the Department of
			 Education’s Classification of Instructional Programs taxonomy) from an
			 institution that is described in subclauses (I), (III), and (IV) of
			 subparagraph (B)(iii); and
									(ii)have taken not less than 85 percent of the courses required for such degrees, including all courses
			 taken by correspondence (including courses offered by telecommunications)
			 or by distance education, while physically present in the United States.
									(B)DefinitionsFor purposes of this paragraph, paragraph (7), and sections 101(a)(15)(F)(i)(I) and
			 212(a)(5)(A)(iii)(III):
									(i)The term distance education has the meaning given such term in section 103 of the Higher Education Act of 1965 (20 U.S.C.
			 1003).
									(ii)The term field of science, technology, engineering, or mathematics means a field included in the Department of Education’s Classification of Instructional Programs
			 taxonomy within the summary groups of computer and information sciences
			 and support services, engineering, biological and biomedical sciences,
			 mathematics and statistics, physical sciences, and the series geography
			 and cartography (series 45.07), advanced/graduate dentistry and oral
			 sciences (series 51.05) and nursing (series 51.38).
									(iii)The term United States doctoral institution of higher education means an institution that—
										(I)is described in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)) or is a
			 proprietary institution of higher education (as defined in section 102(b)
			 of such Act (20 U.S.C. 1002(b)));
										(II)was classified by the Carnegie Foundation for the Advancement of Teaching on January 1, 2013, as a
			 doctorate-granting university with a very high or high level of research
			 activity or classified by the National Science Foundation after the date
			 of enactment of this paragraph, pursuant to an application by the
			 institution, as having equivalent research activity to those institutions
			 that had been classified by the Carnegie Foundation as being
			 doctorate-granting universities with a very high or high level of research
			 activity;
										(III)has been in existence for at least 10 years; and
										(IV)is accredited by an accrediting body that is itself accredited either by the Department of
			 Education or by the Council for Higher Education Accreditation.
										(C)Labor certification required
									(i)In generalSubject to clause (ii), the Secretary of Homeland Security may not approve a petition filed for
			 classification of an alien under subparagraph (A) unless the Secretary of
			 Homeland Security is in receipt of a determination made by the Secretary
			 of Labor pursuant to the provisions of section 212(a)(5)(A), except that
			 the Secretary of Homeland Security may, when the Secretary deems it to be
			 in the national interest, waive this requirement.
									(ii)Requirement deemed satisfiedThe requirement of clause (i) shall be deemed satisfied with respect to an employer and an alien in
			 a case in which a certification made under section 212(a)(5)(A)(i) has
			 already been obtained with respect to the alien by that employer.
									(7)Aliens holding master’s degrees from U.S. doctoral institutions of higher education in science,
			 technology, engineering, or mathematics
								(A)In generalAny visas not required for the classes specified in paragraphs (1) and (6) shall be made available
			 to the classes of aliens who—
									(i)hold a master’s degree in a field of science, technology, engineering, or mathematics from a United
			 States doctoral institution of higher education that was either part of a
			 master’s program that required at least 2 years of enrollment or part of a
			 5-year combined baccalaureate-master’s degree program in such field;
									(ii)have taken not less than 85 percent of the master’s degree courses in a field of science,
			 technology, engineering, or mathematics, including all courses taken by
			 correspondence (including courses offered by telecommunications) or by
			 distance education, while physically present in the United States; and
									(iii)hold a baccalaureate degree in a field of science, technology, engineering, or mathematics.
									(B)Labor certification required
									(i)In generalSubject to clause (ii), the Secretary of Homeland Security may not approve a petition filed for
			 classification of an alien under subparagraph (A) unless the Secretary of
			 Homeland Security is in receipt of a determination made by the Secretary
			 of Labor pursuant to the provisions of section 212(a)(5)(A), except that
			 the Secretary of Homeland Security may, when the Secretary deems it to be
			 in the national interest, waive this requirement.
									(ii)Requirement deemed satisfiedThe requirement of clause (i) shall be deemed satisfied with respect to an employer and an alien in
			 a case in which a certification made under section 212(a)(5)(A)(i) has
			 already been obtained with respect to the alien by that employer.
									(C)DefinitionsThe definitions in paragraph (6)(B) shall apply for purposes of this paragraph..
					(c)Aliens who are members of the professions holding advanced degrees or aliens of exceptional abilitySection 203(b)(2)(A) of such Act (8 U.S.C. 1153(b)(2)(A)) is amended by striking paragraph (1), and inserting paragraphs (1), (6), (7), and (8),.
				(d)Skilled workers, professionals, and other workersSection 203(b)(3)(A) of such Act (8 U.S.C. 1153(b)(3)(A)) is amended by striking paragraphs (1) and (2), and inserting paragraphs (1), (2), (6), and (7),.
				(e)Procedure for granting immigrant statusSection 204(a)(1)(F) of such Act (8 U.S.C. 1154(a)(1)(F)) is amended—
					(1)by striking (F) and inserting (F)(i);
					(2)by striking or 203(b)(3) and inserting 203(b)(3), 203(b)(6), or 203(b)(7);
					(3)by striking Attorney General and inserting Secretary of Homeland Security; and
					(4)by adding at the end the following:
						
							(ii)The following processing standards shall apply with respect to petitions under clause (i) relating
			 to alien beneficiaries qualifying under paragraph (6) or (7) of section
			 203(b):
								(I)The Secretary of Homeland Security shall adjudicate such petitions not later than 60 days after the
			 date on which the petition is filed. In the event that additional
			 information or documentation is requested by the Secretary during such
			 60-day period, the Secretary shall adjudicate the petition not later than
			 30 days after the date on which such information or documentation is
			 received.
								(II)The petitioner shall be notified in writing within 30 days of the date of filing if the petition
			 does not meet the standards for approval. If the petition does not meet
			 such standards, the notice shall include the reasons therefore and the
			 Secretary shall provide an opportunity for the prompt resubmission of a
			 modified petition..
					(f)Labor certification and qualification for certain immigrantsSection 212(a)(5) of such Act (8 U.S.C. 1182(a)(5)) is amended—
					(1)in subparagraph (A)—
						(A)in clause (ii)—
							(i)in subclause (I), by striking , or at the end and inserting a semicolon;
							(ii)in subclause (II), by striking the period at the end and inserting ; or; and
							(iii)by adding at the end the following:
								
									(III)holds a doctorate degree in a field of science, technology, engineering, or mathematics from a
			 United States doctoral institution of higher education (as defined in
			 section 203(b)(6)(B)(iii)).;
							(B)by redesignating clauses (ii) through (iv) as clauses (iii) through (v), respectively;
						(C)by inserting after clause (i) the following:
							
								(ii)Job order
									(I)In generalAn employer who files an application under clause (i) shall submit a job order for the labor the
			 alien seeks to perform to the State workforce agency in the State in which
			 the alien seeks to perform the labor. The State workforce agency shall
			 post the job order on its official agency website for a minimum of 30 days
			 and not later than 3 days after receipt using the employment statistics
			 system authorized under section 15 of the Wagner-Peyser Act (29 U.S.C. 49
			 et seq.).
									(II)LinksThe Secretary of Labor shall include links to the official websites of all State workforce agencies
			 on a single webpage of the official website of the Department of Labor.; and
						(D)by adding at the end the following:
							
								(vi)Processing standards for alien beneficiaries qualifying under paragraphs (6) and (7) of section
			 203(b)The following processing standards shall apply with respect to applications under clause (i)
			 relating to alien beneficiaries qualifying under paragraph (6) or (7) of
			 section 203(b):
									(I)The Secretary of Labor shall adjudicate such applications not later than 180 days after the date on
			 which the application is filed. In the event that additional information
			 or documentation is requested by the Secretary during such 180-day period,
			 the Secretary shall adjudicate the application not later than 60 days
			 after the date on which such information or documentation is received.
									(II)The applicant shall be notified in writing within 60 days of the date of filing if the application
			 does not meet the standards for approval. If the application does not meet
			 such standards, the notice shall include the reasons therefore and the
			 Secretary shall provide an opportunity for the prompt resubmission of a
			 modified application.; and
						(2)in subparagraph (D), by striking (2) or (3) and inserting (2), (3), (6), or (7).
					(g)GAO StudyNot later than June 30, 2019, the Comptroller General of the United States shall provide to the
			 Congress the results of a study on the use by the National Science
			 Foundation of the classification authority provided under section
			 203(b)(6)(B)(iii)(II) of the Immigration and Nationality Act (8 U.S.C.
			 1153(b)(6)(B)(iii)(II)), as added by this section.
				(h)Public informationThe Secretary of Homeland Security shall make available to the public on the official website of
			 the Department of Homeland Security, and shall update not less than
			 monthly, the following information (which shall be organized according to
			 month and fiscal year) with respect to aliens granted status under
			 paragraph (6) or (7) of section 203(b) of the Immigration and Nationality
			 Act (8 U.S.C. 1153(b)), as added by this section:
					(1)The name, city, and State of each employer who petitioned pursuant to either of such paragraphs on
			 behalf of one or more aliens who were granted status in the month and
			 fiscal year to date.
					(2)The number of aliens granted status under either of such paragraphs in the month and fiscal year to
			 date based upon a petition filed by such employer.
					(3)The occupations for which such alien or aliens were sought by such employer and the job titles
			 listed by such employer on the petition.
					(i)Effective dateThe amendments made by this section shall take effect on October 1, 2013, and shall apply with
			 respect to fiscal years beginning on or after such date. Nothing in the
			 preceding sentence shall be construed to prohibit the Secretary of
			 Homeland Security from accepting before such date petitions under section
			 204(a)(1)(F) of the Immigration and Nationality Act (8 U.S.C.
			 1154(a)(1)(F)) relating to alien beneficiaries qualifying under paragraph
			 (6) or (7) of section 203(b) of such Act (8 U.S.C. 1153(b)) (as added by
			 this section).
				102.Immigrant visas for entrepreneurs
				(a)Preference allocation for employment-Based immigrantsSection 203(b) of the Immigration and Nationality Act (8 U.S.C. 1153(b)) is amended by inserting
			 after paragraph (7) (as added by section 101 of this Act) the following:
					
						(8)Alien entrepreneurs
							(A)In generalVisas shall be made available, in a number not to exceed 10,000, plus any visas not required for
			 the classes specified in paragraphs (1), (2), and (3), to the following
			 classes of aliens:
								(i)Venture capital-backed start-up entrepreneurs
									(I)In generalAn alien is described in this clause if the alien intends to engage in a new commercial enterprise
			 (including a limited partnership) in the United States—
										(aa)with respect to which the alien has completed an investment agreement requiring an investment in
			 the enterprise in an amount not less than $500,000, subject to subclause
			 (III), on the part of—
											(AA)a venture capital fund whose investment adviser is a qualified venture capital entity; or
											(BB)2 or more qualified angel investors; and
											(bb)which will benefit the United States economy and, during the 3-year period beginning on the date on
			 which the visa is issued under this paragraph, will—
											(AA)create full-time employment for at least 5 United States workers within the enterprise; and
											(BB)raise not less than an additional $1,000,000 in capital investment, subject to subclause (III), or
			 generate not less than $1,000,000 in revenue, subject to subclause (III).
											(II)DefinitionsFor purposes of this clause:
										(aa)InvestmentThe term investment does not include any assets acquired, directly or indirectly, by unlawful means.
										(bb)Investment adviserThe term investment adviser has the meaning given such term under section 202(a)(11) of the Investment Advisers Act of 1940
			 (15 U.S.C. 80b-2(a)(11)).
										(cc)Qualified Angel InvestorThe term qualified angel investor means an individual who—
											(AA)is an accredited investor (as defined in section 230.501(a) of title 17, Code of Federal
			 Regulations (as in effect on April 1, 2010));
											(BB)is a United States citizen or an alien lawfully admitted to the United States for permanent
			 residence; and
											(CC)has made at least 2 investments during the 3 year period before the date of a petition by the
			 qualified immigrant for classification under this paragraph.
											(dd)Qualified venture capital entityThe term qualified venture capital entity means, with respect to a qualified immigrant, an entity that—
											(AA)serves as an investment adviser to a venture capital fund that is making an investment under this
			 paragraph;
											(BB)has its primary office location or principal place of business in the United States;
											(CC)is owned and controlled, directly or indirectly, by individuals the majority of whom are United
			 States citizens or aliens lawfully admitted to the United States for
			 permanent residence;
											(DD)has been advising one or more venture capital funds for a period of at least 2 years before the
			 date of the petition for classification under this paragraph; and
											(EE)advises one or more venture capital funds that have made at least 2 investments of not less than
			 $500,000 in each of the 2 years before the date of the petition for
			 classification under this paragraph.
											(ee)Venture capital fundThe term venture capital fund means an entity—
											(AA)that is classified as a venture capital operating company under section 2510.3–101(d) of title 29, Code of Federal Regulations (as in effect on January 1,
			 2013) or has management rights in its portfolio companies to the extent
			 required by such section if the venture capital fund were classified as a
			 venture capital operating company;
											(BB)has capital commitments of not less than $10,000,000; and
											(CC)whose general partner or managing member is owned and controlled, directly or indirectly, by
			 individuals the majority of whom are United States citizens or aliens
			 lawfully admitted to the United States for permanent residence.
											(III)Inflation AdjustmentEffective for the first fiscal year that begins more than 6 months after the date of the enactment
			 of this clause, and for each fiscal year thereafter, the amounts described
			 in subclauses (I) and (II) shall be increased by the percentage (if any)
			 by which the Consumer Price Index for the month of June preceding the date
			 on which such increase takes effect exceeds the Consumer Price Index for
			 the same month of the preceding calendar year. An increase described in
			 the preceding sentence shall apply to aliens filing petitions under
			 section 204(a)(1)(H) on or after the date on which the increase takes
			 effect. For purposes of this clause, the term Consumer Price Index means the Consumer Price Index for all urban consumers published by the Department of Labor.
									(ii)Treaty InvestorsImmigrants who have been issued a visa or otherwise provided nonimmigrant status under section
			 101(a)(15)(E)(ii) (not including alien employees of the treaty investor)
			 who have maintained that status for a minimum of 10 years and have
			 benefitted the United States economy and created full-time employment for
			 not fewer than 5 United States workers for a minimum of 10 years.
								(B)DefinitionsFor purposes of this paragraph:
								(i)The term full-time employment has the meaning given such term in paragraph (5).
								(ii)The term United States worker means an employee (other than the immigrant or the immigrant’s spouse, sons, or daughters) who—
									(I)is a citizen or national of the United States; or
									(II)is an alien who is lawfully admitted for permanent residence, is admitted as a refugee under
			 section 207, is granted asylum under section 208, or is an immigrant
			 otherwise authorized to be employed in the United States..
				(b)Procedures for granting immigrant statusSection 204(a)(1)(H) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(H)) is amended—
					(1)by striking section 203(b)(5) and inserting paragraph (5) or (8) of section 203(b); and
					(2)by striking Attorney General and inserting Secretary of Homeland Security.
					(c)Conditional permanent resident status
					(1)In general
						(A)Conforming amendmentsSection 216A of the Immigration and Nationality Act (8 U.S.C. 1186b) is amended—
							(i)in the section heading, by striking Entrepreneurs, and inserting Investors,.
							(ii)by striking Attorney General each place such term appears and inserting Secretary of Homeland Security;
							(iii)by striking entrepreneur each place such term appears and inserting investor; and
							(iv)In subsection (c)(3)(A), by striking the such filing and inserting such filing.
							(B)Table of contentsThe item relating to section 216A in the table of contents of the Immigration and Nationality Act
			 (8 U.S.C. 1101 et seq.) is amended to read as follows:
							
								
									Sec. 216A. Conditional permanent resident status for certain alien investors, spouses, and
			 children..
						(2)Conditional permanent resident status for certain alien entrepreneurs, spouses, and children
						(A)In generalChapter 2 of title II of the Immigration and Nationality Act (8 U.S.C. 1181 et seq.) is amended by
			 inserting after section 216A the following:
							
								216B.Conditional permanent resident status for certain alien entrepreneurs, spouses, and children
									(a)In general
										(1)Conditional basis for statusNotwithstanding any other provision of this Act, an alien entrepreneur (as defined in subsection
			 (f)(1) of this section), alien spouse, and alien child (as defined in
			 subsection (f)(2) of this section) shall be considered, at the time of
			 obtaining the status of an alien lawfully admitted for permanent
			 residence, to have obtained such status on a conditional basis subject to
			 the provisions of this section.
										(2)Notice of requirements
											(A)At time of obtaining permanent residenceAt the time an alien entrepreneur, alien spouse, or alien child obtains permanent resident status
			 on a conditional basis under paragraph (1), the Secretary of Homeland
			 Security shall provide for notice to such an entrepreneur, spouse, or
			 child respecting the provisions of this section and the requirements of
			 subsection (c)(1) of this section to have the conditional basis of such
			 status removed.
											(B)At time of required petitionIn addition, the Secretary of Homeland Security shall attempt to provide notice to such an
			 entrepreneur, spouse, or child, at or about the beginning of the 90-day
			 period described in subsection (d)(2)(A) of this section, of the
			 requirements of subsection (c)(1) of this section.
											(C)Effect of failure to provide noticeThe failure of the Secretary of Homeland Security to provide a notice under this paragraph shall
			 not affect the enforcement of the provisions of this section with respect
			 to such an entrepreneur, spouse, or child.
											(b)Termination of status if finding that qualifying entrepreneurship improper
										(1)In generalIn the case of an alien entrepreneur with permanent resident status on a conditional basis under
			 subsection (a) of this section, if the Secretary of Homeland Security
			 determines, before the third anniversary of the alien’s obtaining the
			 status of lawful admission for permanent residence, that—
											(A)the required investment in the commercial enterprise under section 203(b)(8)(A)(i)(I) was intended
			 solely as a means of evading the immigration laws of the United States;
											(B)
												(i)any requisite capital to be invested under section 203(b)(8)(A)(i)(I) had not been invested, or was
			 not actively in the process of being invested; or
												(ii)the alien was not sustaining the actions described in clause (i) throughout the period of the
			 alien’s residence in the United States; or
												(C)the alien was otherwise not conforming to the requirements of section 203(b)(8)(A)(i);then the Secretary of Homeland Security shall so notify the alien involved and, subject to
			 paragraph (2), shall terminate the permanent resident status of the alien
			 (and the alien spouse and alien child) involved as of the date of the
			 determination.(2)Hearing in removal proceedingAny alien whose permanent resident status is terminated under paragraph (1) may request a review of
			 such determination in a proceeding to remove the alien. In such
			 proceeding, the burden of proof shall be on the Secretary of Homeland
			 Security to establish, by a preponderance of the evidence, that a
			 condition described in paragraph (1) is met.
										(c)Requirements of timely petition and interview for removal of condition
										(1)In generalIn order for the conditional basis established under subsection (a) of this section for an alien
			 entrepreneur, alien spouse, or alien child to be removed—
											(A)the alien entrepreneur must submit to the Secretary of Homeland Security, during the period
			 described in subsection (d)(2), a petition which requests the removal of
			 such conditional basis and which states, under penalty of perjury, the
			 facts and information described in subsection (d)(1); and
											(B)in accordance with subsection (d)(3), the alien entrepreneur must appear for a personal interview
			 before an officer or employee of the Department of Homeland Security
			 respecting the facts and information described in subsection (d)(1).
											(2)Termination of permanent resident status for failure to file petition or have personal interview
											(A)In generalIn the case of an alien with permanent resident status on a conditional basis under subsection (a)
			 of this section, if—
												(i)no petition is filed with respect to the alien in accordance with the provisions of paragraph
			 (1)(A); or
												(ii)unless there is good cause shown, the alien entrepreneur fails to appear at the interview described
			 in paragraph (1)(B) (if required under subsection (d)(3) of this section),
			 the Secretary of Homeland Security shall terminate the permanent resident
			 status of the alien (and the alien’s spouse and children if it was
			 obtained on a conditional basis under this section or section 216A) as of
			 the third anniversary of the alien’s lawful admission for permanent
			 residence.
												(B)Hearing in removal proceedingIn any removal proceeding with respect to an alien whose permanent resident status is terminated
			 under subparagraph (A), the burden of proof shall be on the alien to
			 establish compliance with the conditions of subparagraphs (A) and (B) of
			 paragraph (1).
											(3)Determination after petition and interview
											(A)In generalIf—
												(i)a petition is filed in accordance with the provisions of paragraph (1)(A); and
												(ii)the alien entrepreneur appears at any interview described in paragraph (1)(B);the Secretary of Homeland Security shall make a determination, within 90 days of the date of such
			 filing or interview (whichever is later), as to whether the facts and
			 information described in subsection (d)(1) and alleged in the petition are
			 true with respect to the qualifying commercial enterprise.(B)Removal or extension of conditional basis
												(i)In generalExcept as provided in clause (ii), if the Secretary of Homeland Security determines that such facts
			 and information are true, including demonstrating that the alien complied
			 with subsection (d)(1)(B)(i), the Secretary shall so notify the alien
			 involved and shall remove the conditional basis of the alien’s status
			 effective as of the third anniversary of the alien’s lawful admission for
			 permanent residence.
												(ii)ExceptionIf the petition demonstrates that the facts and information are true, including demonstrating that
			 the alien is in compliance with section (d)(1)(B)(ii), then the Secretary
			 of Homeland Security may, in the Secretary’s discretion, extend the
			 conditional status for an additional year at the end of which—
													(I)the alien must file a petition within 30 days after the fourth anniversary of the alien’s lawful
			 admission for permanent residence demonstrating that the alien complied
			 with subsection (d)(1)(B)(i) and the Secretary shall remove the
			 conditional basis of the alien’s status effective as of such fourth
			 anniversary; or
													(II)the conditional status shall terminate.
													(C)Determination if adverse determinationIf the Secretary of Homeland Security determines that such facts and information are not true, the
			 Secretary shall so notify the alien involved and, subject to subparagraph
			 (D), shall terminate the permanent resident status of an alien
			 entrepreneur, alien spouse, or alien child as of the date of the
			 determination.
											(D)Hearing in removal proceedingAny alien whose permanent resident status is terminated under subparagraph (C) may request a review
			 of such determination in a proceeding to remove the alien. In such
			 proceeding, the burden of proof shall be on the Secretary of Homeland
			 Security to establish, by a preponderance of the evidence, that the facts
			 and information described in subsection (d)(1) of this section and alleged
			 in the petition are not true with respect to the qualifying commercial
			 enterprise.
											(d)Details of petition and interview
										(1)Contents of petitionEach petition under subsection (c)(1)(A) shall contain facts and information demonstrating that—
											(A)
												(i)any requisite capital to be invested under section 203(b)(8)(A)(i)(I) had been invested, or was
			 actively in the process of being invested; and
												(ii)the alien sustained the actions described in clause (i) throughout the period of the alien’s
			 residence in the United States;
												(B)
												(i)the alien created the employment required under section 203(b)(8)(A)(i)(I)(bb)(AA); or
												(ii)the alien is actively in the process of creating the employment required under section
			 203(b)(8)(A)(i)(I)(bb)(AA) and will create such employment before the
			 fourth anniversary of the alien’s lawful admission for permanent
			 residence; and
												(C)the alien is otherwise conforming to the requirements of section 203(b)(8)(A)(i).
											(2)Period for filing petition
											(A)90-day period before second anniversaryExcept as provided in subparagraph (B), the petition under subsection (c)(1)(A) of this section
			 must be filed during the 90-day period before the third anniversary of the
			 alien’s lawful admission for permanent residence.
											(B)Date petitions for good causeSuch a petition may be considered if filed after such date, but only if the alien establishes to
			 the satisfaction of the Secretary of Homeland Security good cause and
			 extenuating circumstances for failure to file the petition during the
			 period described in subparagraph (A).
											(C)Filing of petitions during removalIn the case of an alien who is the subject of removal hearings as a result of failure to file a
			 petition on a timely basis in accordance with subparagraph (A), the
			 Secretary of Homeland Security may stay such removal proceedings against
			 an alien pending the filing of the petition under subparagraph (B).
											(3)Personal interviewThe interview under subsection (c)(1)(B) shall be conducted within 90 days after the date of
			 submitting a petition under subsection (c)(1)(A) and at a local office of
			 the Department of Homeland Security, designated by the Secretary of
			 Homeland Security, which is convenient to the parties involved. The
			 Secretary, in the Secretary’s discretion, may waive the deadline for such
			 an interview or the requirement for such an interview in such cases as may
			 be appropriate.
										(e)Treatment of period for purposes of naturalizationFor purposes of title III, in the case of an alien who is in the United States as a lawful
			 permanent resident on a conditional basis under this section, the alien
			 shall be considered to have been admitted as an alien lawfully admitted
			 for permanent residence and to be in the United States as an alien
			 lawfully admitted to the United States for permanent residence.
									(f)DefinitionsIn this section:
										(1)The term alien entrepreneur means an alien who obtains the status of an alien lawfully admitted for permanent residence
			 (whether on a conditional basis or otherwise) under section
			 203(b)(8)(A)(i)(I) of this title.
										(2)The term alien spouse and the term alien child mean an alien who obtains the status of an alien lawfully admitted for permanent residence
			 (whether on a conditional basis or otherwise) by virtue of being the
			 spouse or child, respectively, of an alien entrepreneur.
										(3)The term commercial enterprise includes a limited partnership..
						(B)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 216A
			 the following:
							
								
									Sec. 216B. Conditional permanent resident status for certain alien entrepreneurs, spouses, and
			 children..
						(d)Effective dateThe amendments made by this section shall take effect on October 1, 2013, and shall apply with
			 respect to fiscal years beginning on or after such date.
				103.Additional employment-based immigrant visas
				(a)Worldwide level of employment-Based immigrantsSection 201(d)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1151(d)(1)(A)), as amended by
			 section 101, is further amended by striking 195,000 and inserting 235,000.
				(b)Priority workersSection 203(b)(1) of such Act (8 U.S.C. 1153(b)(1)) is amended by striking 28.6 percent of such worldwide level, and inserting 40,040,.
				(c)Aliens who are members of the professions holding advanced degrees or aliens of exceptional abilitySection 203(b)(2)(A) of such Act (8 U.S.C. 1153(b)(2)(A)) is amended by striking 28.6 percent of such worldwide level, and inserting 55,040,.
				(d)Skilled workers, professionals, and other workersSection 203(b)(3)(A) of such Act (8 U.S.C. 1153(b)(3)(A)) is amended by striking 28.6 percent of such worldwide level, and inserting 55,040,.
				(e)Certain special immigrantsSection 203(b)(4) of such Act (8 U.S.C. 1153(b)(4)) is amended by striking 7.1 percent of such worldwide level, and inserting 9,940,.
				(f)Employment creationSection 203(b)(5)(A) of such Act (8 U.S.C. 1153(b)(5)(A)) is amended by striking 7.1 percent of such worldwide level, and inserting 9,940,.
				(g)Effective dateThe amendments made by this section shall take effect on October 1, 2013, and shall apply with
			 respect to fiscal years beginning on or after such date.
				(h)Adjustment of status for employment-based immigrantsSection 245 of such Act (8 U.S.C. 1255) is amended by adding at the end the following:
					
						(n)Adjustment of status for employment-Based immigrants
							(1)PetitionAn alien who has status under subparagraph (H)(i)(b), (L), or (O)(i) of section 101(a)(15) or who
			 has status under subparagraph (F) or (M) of such section and who has
			 received optional practical training after completion of the alien’s
			 course of study, and any eligible dependents of such alien, who has filed
			 a petition or on whose behalf a petition has been filed for immigrant
			 status pursuant to subparagraph (E), (F), (G), or (H) of section
			 204(a)(1), may concurrently, or at any time thereafter, file an
			 application with the Secretary of Homeland Security for adjustment of
			 status if such petition has been approved, regardless of whether an
			 immigrant visa is immediately available at the time the application is
			 filed.
							(2)AvailabilityAn application filed pursuant to paragraph (1) may not be approved until the date on which an
			 immigrant visa becomes available..
				104.Employment creation immigrant visas
				(a)Changes to the general program
					(1)CapitalSection 203(b)(5)(C) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)(C)) is amended by
			 adding at the end the following:
						
							(iv)Capital definedFor purposes of this paragraph, the term capital does not include any assets acquired, directly or indirectly, by unlawful means..
					(2)Inflation adjustmentSuch section, as amended by paragraph (1), is further amended by adding at the end the following:
						
							(v)Inflation adjustment
								(I)Initial adjustmentAs of the date of enactment of the SKILLS Visa Act, the amount specified in the first sentence of clause (i) shall be increased by the percentage (if
			 any) by which the Consumer Price Index for the month preceding such
			 enactment date exceeds the Consumer Price Index for the same month of
			 calendar year 1990. The increase described in the preceding sentence shall
			 apply to aliens filing petitions under section 204(a)(1)(H) on or after
			 such enactment date.
								(II)Subsequent adjustmentsEffective for the first fiscal year that begins more than 6 months after the date of the enactment
			 of this clause, and for each fiscal year thereafter, the amount described
			 in subclause (I) (as of the last increase to such amount) shall be
			 increased by the percentage (if any) by which the Consumer Price Index for
			 the month of June preceding the date on which such increase takes effect
			 exceeds the Consumer Price Index for the same month of the preceding
			 calendar year. An increase described in the preceding sentence shall apply
			 to aliens filing petitions under section 204(a)(1)(H) on or after the date
			 on which the increase takes effect.
								(III)DefinitionFor purposes of this clause, the term Consumer Price Index means the Consumer Price Index for all urban consumers published by the Department of Labor..
					(3)Flexibility for job creation time period
						(A)Removal of conditional basis if favorable determinationSection 216A(c)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1186b(c)(3)(B)), is amended
			 to read as follows:
							
								(B)Removal or extension of conditional basis
									(i)In generalExcept as provided under clause (ii), if the Secretary of Homeland Security determines that such
			 facts and information are true, including demonstrating that the alien
			 complied with section (d)(1)(B)(i), the Secretary shall so notify the
			 alien involved and shall remove the conditional basis of the alien’s
			 status effective as of the second anniversary of the alien’s lawful
			 admission for permanent residence.
									(ii)ExceptionIf the petition demonstrates that the facts and information are true, including demonstrating that
			 the alien is in compliance with section (d)(1)(B)(ii), then the Secretary
			 of Homeland Security may in the Secretary’s discretion extend the
			 conditional status for an additional year at the end of which—
										(I)the alien must file a petition within 30 days after the third anniversary of the alien’s lawful
			 admission for permanent residence demonstrating that the alien complied
			 with section (d)(1)(B)(i) and the Secretary shall remove the conditional
			 basis of the alien’s status effective as of such third anniversary; or
										(II)the conditional status shall terminate..
						(B)Contents of petitionSection 216A(d)(1) of such Act (8 U.S.C. 1186b(d)(1)) is amended—
							(i)by striking and at the end of subparagraph (A);
							(ii)by redesignating subparagraph (B) as subparagraph (C); and
							(iii)by inserting after subparagraph (A) the following:
								
									(B)
										(i)created the employment required under section 203(b)(5)(A)(ii); or
										(ii)is actively in the process of creating the employment required under section 203(b)(5)(A)(ii) and
			 will create such employment before the third anniversary of the alien’s
			 lawful admission for permanent residence; and.
							(4)Targeted employment areas
						(A)Targeted employment area definedSection 203(b)(5)(B)(ii) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)(B)(ii)) is
			 amended by striking (of at least 150 percent of the national average rate).
						(B)Set-aside for targeted employment areaSection 203(b)(5)(B) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)(B)) is amended by
			 adding at the end the following:
							
								(iv)DefinitionIn this paragraph, the term an area which has experienced high unemployment means an area which has an unemployment rate of at least 150 of the national average rate. Such an
			 area must fit entirely within a geographical unit that the Secretary of
			 Labor has determined has an unemployment rate of at least 150 percent of
			 the national average rate (and which determination has not been superseded
			 by a later determination in which the Secretary of Labor has found that
			 the unit did not have an unemployment rate of at least 150 percent of the
			 national average rate). The Secretary of Labor shall set forth a uniform
			 methodology for determining whether an area an area qualifies as having
			 experienced unemployment of at least 150 percent of the national average
			 rate. It shall be within the discretion of the Secretary of Homeland
			 Security to determine whether any particular area has experienced high
			 unemployment for purposes of this paragraph, and the Secretary shall not
			 be bound by the determination of any other governmental or nongovernmental
			 entity that a particular area has experienced high unemployment for
			 purposes of this paragraph..
						(b)Regional centers
					(1)Permanent reauthorization of the regional center pilot programSection 610 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies
			 Appropriations Act, 1993 (8 U.S.C. 1153 note) is amended—
						(A)in the section heading, by striking Pilot; and
						(B)in subsection (b), by striking until September 30, 2015.
						(2)Persons barred from involvement in regional centers
						(A)ProhibitionSuch section 610 is amended by adding at the end the following:
							
								(e)
									(1)No person who—
										(A)has been convicted of an aggravated felony (as defined in section 101(a)(43) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(43)));
										(B)would be inadmissible under section 212(a)(3) of such Act (8 U.S.C. 1182(a)(3)) if they were an
			 alien seeking admission; or
										(C)has been convicted of violating, or found to have violated, a fraud provision of the Federal
			 securities laws (as such term is defined under section 3 of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78c)),shall knowingly be permitted by any regional center to be involved with the regional center as its
			 principal, representative, administrator, owner, officer, board member,
			 manager, executive, general partner, fiduciary, member, or in other
			 similar position of substantive authority for the operations, management,
			 or promotion of the regional center.(2)The Secretary of Homeland Security shall require such attestations and information (including
			 biometric information), and shall perform such criminal record checks and
			 other background checks with respect to a regional center, and persons
			 involved in a regional center as described in paragraph (1), as the
			 Secretary, in the Secretary’s discretion, considers appropriate to
			 determine whether the regional center is in compliance with paragraph (1).
									(3)The Secretary may terminate any regional center from the program under this section if the
			 Secretary determines that—
										(A)the regional center is in violation of paragraph (1);
										(B)the regional center has provided any false attestation or information under paragraph (2), or
			 continues to allow any person who was involved with the regional center as
			 described in paragraph (1) to continue to be involved with the regional
			 center if the regional center knows that the person has provided any false
			 attestation or information under paragraph (2); or
										(C)the regional center fails to provide an attestation or information requested by the Secretary under
			 paragraph (2), or continues to allow any person who was involved with the
			 regional center as described in paragraph (1) to continue to be involved
			 with the regional center if the regional center knows that the person has
			 failed to provide an attestation or information requested by the Secretary
			 under paragraph (2).
										(4)For the purpose of this subsection, the term regional center shall, in addition to the regional center itself, include any commercial enterprise or job
			 creating enterprise in which a regional center has invested..
						(B)Compliance with securities lawsSuch section 610, as amended by subparagraph (A), is further amended by adding at the end the
			 following:
							
								(f)
									(1)The Secretary of Homeland Security shall not approve an application for regional center designation
			 or regional center amendment that does not certify that the regional
			 center and all parties to the regional center are in and will maintain
			 compliance with Federal securities laws (as such term is defined under
			 section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c)).
									(2)The Secretary of Homeland Security shall immediately terminate the designation of any regional
			 center that does not provide the certification described in paragraph (1)
			 on an annual basis.
									(3)In addition to any other authority provided to the Secretary of Homeland Security regarding the
			 program described in this section, the Secretary may suspend or terminate
			 the designation of any regional center if the Secretary determines that
			 the regional center, or any party to the regional center:
										(A)is permanently or temporarily enjoined by order, judgment, or decree of any court of competent
			 jurisdiction in connection with the purchase or sale of a security;
										(B)is subject to any order of the Securities and Exchange Commission that bars such person from
			 association with an entity regulated by the Securities and Exchange
			 Commission, or constitutes a final order based on violations in connection
			 with the purchase or sale of a security;
										(C)has been convicted of violating, or found to have violated, a fraud provision of the Federal
			 securities laws (as such term is defined under section 3 of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78c)); or
										(D)knowingly submitted or caused to be submitted a certification described in paragraphs (1) or (2) of
			 this subsection that contained an untrue statement of material fact, or
			 omitted to state a material fact necessary, in order to make the
			 statements made, in light of the circumstances under which they were made,
			 not misleading.
										(4)Nothing in this subsection shall be construed to impair or limit the authority of the Securities
			 and Exchange Commission under the Federal securities laws.
									(5)For the purpose of this subsection, the term party to the regional center shall include, in addition to the regional center itself, its agents, servants, employees,
			 attorneys, or any persons in active concert or participation with the
			 regional center..
						(c)Effective dates
					(1)In generalExcept for the amendments made by paragraphs (1) and (2) of subsection (a), the amendments made by
			 subsections (a) and (b) shall take effect on the date of the enactment of
			 this Act and shall apply—
						(A)to aliens filing petitions under section 204(a)(1)(H) of the Immigration and Nationality Act (8
			 U.S.C. 1154(a)(1)(H)) on or after such date;
						(B)to a regional center (and any person involved with or a party to a regional center) designated
			 before, on, or after such date; and
						(C)to any application to designate a regional center, and any person involved with or a party to the
			 regional center, that is pending on such date.
						(2)Definition of capitalThe amendment made by subsection (a)(1) shall take effect on the date of the enactment of this Act.
					(3)Inflation adjustmentThe amendment made by subsection (a)(2) shall take effect as provided in section 203(b)(5)(C)(v) of
			 the Immigration and Nationality Act, as added by subsection (a)(2) of this
			 section.
					105.Family-sponsored immigrant visas
				(a)Worldwide level of family-Sponsored immigrantsSection 201(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1151(c)(1)) is amended—
					(1)in subparagraph (A)(i), by striking 480,000, and inserting 480,000 in fiscal years through 2013, 505,000 beginning in fiscal year 2014 through fiscal year
			 2023, and 440,000 beginning in fiscal year 2024,; and
					(2)in subparagraph (B)(ii), by striking 226,000. and inserting 226,000 in fiscal years through 2013, 251,000 beginning in fiscal year 2014 through fiscal year
			 2023, and 186,000 beginning in fiscal year 2024..
					(b)Preference allocation for family-Sponsored immigrantsSection 203(a)(2) of such Act (8 U.S.C. 1153(a)(2)) is amended—
					(1)by striking 114,200, and inserting 139,200,;
					(2)by striking 226,000, and inserting 226,000 in fiscal years through 2013, 251,000 beginning in fiscal year 2014 through fiscal year
			 2023, and 186,000 beginning in fiscal year 2024,; and
					(3)by striking 77 and inserting 81.13.
					(c)Brothers and sisters of citizens
					(1)In generalSection 203(a) of such Act (8 U.S.C. 1153(a)) is amended—
						(A)in paragraph (1), by striking 23,400, and all that follows through the period at the end and inserting 23,400.; and
						(B)by striking paragraph (4).
						(2)Classification petitionsSection 204(a)(1)(A)(i) of such Act (8 U.S.C. 1154(a)(1)(A)(i)) is amended by striking (1), (3), or (4) and inserting (1) or (3).
					(d)Effective dateThe amendments made by this section shall take effect on October 1, 2013, and shall apply with
			 respect to fiscal years beginning on or after such date, except that the
			 amendments made by subsection (c)(1) shall take effect on October 1, 2023.
				106.Elimination of diversity immigrant program
				(a)Worldwide level of diversity immigrantsSection 201 of the Immigration and Nationality Act (8 U.S.C. 1151) is amended—
					(1)in subsection (a)—
						(A)by inserting and at the end of paragraph (1);
						(B)by striking ; and at the end of paragraph (2) and inserting a period; and
						(C)by striking paragraph (3); and
						(2)by striking subsection (e).
					(b)Allocation of diversity immigrant visasSection 203 of such Act (8 U.S.C. 1153) is amended—
					(1)by striking subsection (c);
					(2)in subsection (d), by striking (a), (b), or (c), and inserting (a) or (b),;
					(3)in subsection (e), by striking paragraph (2) and redesignating paragraph (3) as paragraph (2);
					(4)in subsection (f), by striking (a), (b), or (c) and inserting (a) or (b); and
					(5)in subsection (g), by striking (a), (b), and (c) and inserting (a) and (b).
					(c)Procedure for granting immigrant statusSection 204 of such Act (8 U.S.C. 1154) is amended—
					(1)by striking subsection (a)(1)(I); and
					(2)in subsection (e), by striking (a), (b), or (c) and inserting (a) or (b).
					(d)Effective dateThe amendments made by this section shall take effect on October 1, 2013, and shall apply with
			 respect to fiscal years beginning on or after such date.
				107.Numerical limitation to any single foreign state
				(a)In generalSection 202(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1152(a)(2)) is amended—
					(1)in the paragraph heading, by striking and employment-based;
					(2)by striking (3), (4), and (5), and inserting (3) and (4),;
					(3)by striking subsections (a) and (b) of section 203 and inserting section 203(a);
					(4)by striking 7 and inserting 15; and
					(5)by striking such subsections and inserting such section.
					(b)Conforming amendmentsSection 202 of the Immigration and Nationality Act (8 U.S.C. 1152) is amended—
					(1)in subsection (a)(3), by striking both subsections (a) and (b) of section 203 and inserting section 203(a);
					(2)by striking subsection (a)(5); and
					(3)by amending subsection (e) to read as follows:
						
							(e)Special rules for countries at ceilingIf it is determined that the total number of immigrant visas made available under section 203(a) to
			 natives of any single foreign state or dependent area will exceed the
			 numerical limitation specified in subsection (a)(2) in any fiscal year, in
			 determining the allotment of immigrant visa numbers to natives under
			 section 203(a), visa numbers with respect to natives of that state or area
			 shall be allocated (to the extent practicable and otherwise consistent
			 with this section and section 203) in a manner so that, except as provided
			 in subsection (a)(4), the proportion of the visa numbers made available
			 under each of paragraphs (1) through (4) of section 203(a) is equal to the
			 ratio of the total number of visas made available under the respective
			 paragraph to the total number of visas made available under section
			 203(a)..
					(c)Country-Specific offsetSection 2 of the Chinese Student Protection Act of 1992 (8 U.S.C. 1255 note) is amended—
					(1)in subsection (a), by striking subsection (e)) and inserting subsection (d)); and
					(2)by striking subsection (d) and redesignating subsection (e) as subsection (d).
					(d)Effective dateThe amendments made by this section shall take effect on October 1, 2013.
				108.Physicians
				(a)Permanent authorization of the Conrad state 30 programSection 220(c) of the Immigration and Nationality Technical Corrections Act of 1994 (Public Law
			 103–416; 8 U.S.C. 1182 note) is amended by striking and before September 30, 2015.
				(b)Allotment of Conrad 30 waivers
					(1)In generalSection 214(l) of the Immigration and Nationality Act (8 U.S.C. 1184(l)) is amended by adding at
			 the end the following:
						
							(4)
								(A)
									(i)A State shall be allotted a total of 35 waivers under paragraph (1)(B) for a fiscal year if 90
			 percent of the waivers available to the State were used in the previous
			 fiscal year.
									(ii)When an allotment has occurred under clause (i), the State shall be allotted an additional 5
			 waivers under paragraph (1)(B) for each subsequent fiscal year if 90
			 percent of the waivers available to the State were used in the previous
			 fiscal year, except that if the State is allotted 60 or more waivers for a
			 fiscal year, the State shall be eligible for the additional 5 waivers
			 under this clause only if 90 percent of the waivers available to all
			 States receiving at least 1 waiver under paragraph (1)(B) were used in the
			 previous fiscal year.
									(B)Any increase in allotments under subparagraph (A) shall be maintained indefinitely, unless in a
			 fiscal year, the total number of such waivers granted is 5 percent lower
			 than in the last year in which there was an increase in the number of
			 waivers allotted pursuant to this paragraph, in which case—
									(i)the number of waivers allotted shall be decreased by 5 for all States beginning in the next fiscal
			 year; and
									(ii)each additional 5 percent decrease in such waivers granted from the last year in which there was an
			 increase in the allotment, shall result in an additional decrease of 5
			 waivers allotted for all States, provided that the number of waivers
			 allotted for all States shall not drop below 30..
					(2)Academic medical centersSection 214(l)(1)(D) of the Immigration and Nationality Act (8 U.S.C. 1184(l)(1)(D)) is amended—
						(A)in clause (ii), by striking and at the end;
						(B)in clause (iii), by striking the period at the end and inserting ; and; and
						(C)by adding at the end the following:
							
								(iv)in the case of a request by an interested State agency—
									(I)the head of such agency determines that the alien is to practice medicine in, or be on the faculty
			 of a residency program at, an academic medical center (as that term is
			 defined in section 411.355(e)(2) of title 42, Code of Federal Regulations,
			 or similar successor regulation), without regard to whether such facility
			 is located within an area designated by the Secretary of Health and Human
			 Services as having a shortage of health care professionals; and
									(II)the head of such agency determines that—
										(aa)the alien physician’s work is in the public interest; and
										(bb)the grant of such waiver would not cause the number of the waivers granted on behalf of aliens for
			 such State for a fiscal year (within the limitation in subparagraph (B)
			 and subject to paragraph (4)) in accordance with the conditions of this
			 clause to exceed 3..
						(c)Employment protections for physicians
					(1)In generalSection 214(l)(1)(C) of the Immigration and Nationality Act (8 U.S.C. 1184(l)(1)(C)) is amended by
			 striking clauses (i) and (ii) and inserting the following:
						
							(i)the alien demonstrates a bona fide offer of full-time employment, at a health care organization,
			 which employment has been determined by the Secretary of Homeland Security
			 to be in the public interest; and
							(ii)the alien agrees to begin employment with the health facility or health care organization in a
			 geographic area or areas which are designated by the Secretary of Health
			 and Human Services as having a shortage of health care professionals by
			 the later of the date that is 90 days after receiving such waiver, 90 days
			 after completing graduate medical education or training under a program
			 approved pursuant to section 212(j)(1), or 90 days after receiving
			 nonimmigrant status or employment authorization, and agrees to continue to
			 work for a total of not less than 3 years in any status authorized for
			 such employment under this subsection unless—
								(I)the Secretary determines that extenuating circumstances exist that justify a lesser period of
			 employment at such facility or organization, in which case the alien shall
			 demonstrate another bona fide offer of employment at a health facility or
			 health care organization, for the remainder of such 3-year period;
								(II)the interested State agency that requested the waiver attests that extenuating circumstances exist
			 that justify a lesser period of employment at such facility or
			 organization in which case the alien shall demonstrate another bona fide
			 offer of employment at a health facility or health care organization so
			 designated by the Secretary of Health and Human Services, for the
			 remainder of such 3-year period; or
								(III)if the alien elects not to pursue a determination of extenuating circumstances pursuant to
			 subclause (I) or (II), the alien terminates the alien’s employment
			 relationship with such facility or organization, in which case the alien
			 shall be employed for the remainder of such 3-year period, and 1
			 additional year for each determination, at another health facility or
			 health care organization in a geographic area or areas which are
			 designated by the Secretary of Health and Human Services as having a
			 shortage of health care professionals; and.
					(2)Contract requirementsSection 214(l) of the Immigration and Nationality Act (8 U.S.C. 1184(l)), as amended by subsection
			 (b)(1), is further amended by adding at the end the following:
						
							(5)An alien granted a waiver under paragraph (1)(C) shall enter into an employment agreement with the
			 contracting health facility or health care organization that—
								(A)specifies the maximum number of on-call hours per week (which may be a monthly average) that the
			 alien will be expected to be available and the compensation the alien will
			 receive for on-call time;
								(B)specifies whether the contracting facility or organization will pay for the alien’s malpractice
			 insurance premiums, including whether the employer will provide
			 malpractice insurance and, if so, the amount of such insurance that will
			 be provided;
								(C)describes all of the work locations that the alien will work and a statement that the contracting
			 facility or organization will not add additional work locations without
			 the approval of the Federal agency or State agency that requested the
			 waiver; and
								(D)does not include a non-compete provision.
								(6)An alien granted a waiver under paragraph (1)(C) whose employment relationship with a health
			 facility or health care organization terminates during the 3-year service
			 period required by such paragraph—
								(A)shall have a period of 120 days beginning on the date of such determination of employment to submit
			 to the Secretary of Homeland Security applications or petitions to
			 commence employment with another contracting health facility or health
			 care organization in a geographic area or areas which are designated by
			 the Secretary of Health and Human Services as having a shortage of health
			 care professionals; and
								(B)shall be considered to be maintaining lawful status in an authorized stay during the 120-day period
			 referred to in subparagraph (A)..
					(d)Amendments to the procedures, definitions, and other provisions related to physician immigration
					(1)Dual intent for physicians seeking graduate medical trainingSection 214(b) of the Immigration and Nationality Act (8 U.S.C. 1184(b)) is amended by striking (other than a nonimmigrant described in subparagraph (L) or (V) of section 101(a)(15), and other
			 than a nonimmigrant described in any provision of section 101(a)(15)(H)(i)
			 except subclause (b1) of such section) and inserting (other than a nonimmigrant described in subparagraph (L) or (V) of section 101(a)(15), a
			 nonimmigrant described in any provision of section 101(a)(15)(H)(i),
			 except subclause (b1) of such section, and an alien coming to the United
			 States to receive graduate medical education or training as described in
			 section 212(j) or to take examinations required to receive graduate
			 medical education or training as described in section 212(j)).
					(2)Allowable visa status for physicians fulfilling waiver requirements in medically underserved areasSection 214(l)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1184(l)(2)(A)) is amended by
			 striking an alien described in section 101(a)(15)(H)(i)(b). and inserting any status authorized for employment under this Act..
					(3)Physician national interest waiver clarifications
						(A)Practice and geographic areaSection 203(b)(2)(B)(ii)(I) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(2)(B)(ii)(I))
			 is amended by striking items (aa) and (bb) and inserting the following:
							
								(aa)the alien physician agrees to work on a full-time basis practicing primary care, specialty
			 medicine, or a combination thereof, in an area or areas designated by the
			 Secretary of Health and Human Services as having a shortage of health care
			 professionals, or at a health care facility under the jurisdiction of the
			 Secretary of Veterans Affairs; or
								(bb)the alien physician is pursuing such waiver based upon service at a facility or facilities that
			 serve patients who reside in a geographic area or areas designated by the
			 Secretary of Health and Human Services as having a shortage of health care
			 professionals (without regard to whether such facility or facilities are
			 located within such an area) and a Federal agency, or a local, county,
			 regional, or State department of public health determines the alien
			 physician’s work was or will be in the public interest..
						(B)Five-year service requirementSection 203(b)(2)(B)(ii)(II) of the Immigration and Nationality Act (8 U.S.C. 1153(B)(ii)(II)) is
			 amended—
							(i)by inserting (aa) after (II); and
							(ii)by adding at the end the following:
								
									(bb)The 5-year service requirement of item (aa) shall be counted from the date the alien physician
			 begins work in the shortage area in any legal status and not the date an
			 immigrant visa petition is filed or approved. Such service shall be
			 aggregated without regard to when such service began and without regard to
			 whether such service began during or in conjunction with a course of
			 graduate medical education.
									(cc)An alien physician shall not be required to submit an employment contract with a term exceeding the
			 balance of the 5-year commitment yet to be served, nor an employment
			 contract dated within a minimum time period prior to filing of a visa
			 petition pursuant to this subsection.
									(dd)An alien physician shall not be required to file additional immigrant visa petitions upon a change
			 of work location from the location approved in the original national
			 interest immigrant petition..
							(4)Technical clarification regarding advanced degree for physiciansSection 203(b)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(2)(A)) is amended by
			 adding at the end the following: An alien physician holding a foreign medical degree that has been deemed sufficient for acceptance
			 by an accredited United States medical residency or fellowship program is
			 a member of the professions holding an advanced degree or its equivalent..
					(5)Short-term work authorization for physicians completing their residenciesA physician completing graduate medical education or training as described in section 212(j) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(j)) as a nonimmigrant
			 described section 101(a)(15)(H)(i) of such Act (8 U.S.C.
			 1101(a)(15)(H)(i)) shall have such nonimmigrant status automatically
			 extended until October 1 of the fiscal year for which a petition for a
			 continuation of such nonimmigrant status has been submitted in a timely
			 manner and where the employment start date for the beneficiary of such
			 petition is October 1 of that fiscal year. Such physician shall be
			 authorized to be employed incident to status during the period between the
			 filing of such petition and October 1 of such fiscal year. However, the
			 physician’s status and employment authorization shall terminate 30 days
			 from the date such petition is rejected, denied or revoked. A physician’s
			 status and employment authorization will automatically extend to October 1
			 of the next fiscal year if all visas as described in such section
			 101(a)(15)(H)(i) authorized to be issued for the fiscal year have been
			 issued.
					(6)Applicability of section 212(e) to spouses and children of J–1 exchange visitorsA spouse or child of an exchange visitor described in section 101(a)(15)(J) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(J)) shall not be subject to the
			 requirements of section 212(e) of the Immigration and Nationality Act (8
			 U.S.C. 1182(e)).
					(e)Effective dateThe amendments made by subsections (a) and (c) shall take effect on the date of the enactment of
			 this Act and shall apply to aliens granted waivers before, on, or after
			 the date of the enactment of this Act. Subsection (d), and the amendments
			 made by subsections (b) and (d), shall take effect on October 1, 2013.
				109.Permanent priority dates
				(a)In generalSection 203 of the Immigration and Nationality Act (8 U.S.C. 1153) is amended by adding at the end
			 the following:
					
						(i)Permanent priority dates
							(1)In generalSubject to subsection (h)(3) and paragraph (2), the priority date for any employment-based petition
			 shall be the date of filing of the petition with the Secretary of Homeland
			 Security (or the Secretary of State, if applicable), unless the filing of
			 the petition was preceded by the filing of a labor certification with the
			 Secretary of Labor, in which case that date shall constitute the priority
			 date.
							(2)Subsequent employment-based petitionsSubject to subsection (h)(3), an alien who is the beneficiary of any employment-based petition that
			 was approvable when filed (including self-petitioners) shall retain the
			 priority date assigned with respect to that petition in the consideration
			 of any subsequently filed employment-based petition (including
			 self-petitions)..
				(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2013, and shall apply to
			 aliens who are a beneficiary of a classification petition pending on or
			 after such date.
				110.Set-aside for health care workersSection 203(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(3)), as amended by this
			 Act, is further amended—
				(1)in subparagraph (A), by inserting after clause (iii) the following:
					
						(iv)Health care workersQualified immigrants who are required to submit health care worker certificates pursuant to section
			 212(a)(5)(C) or certified statements pursuant to section 212(r) and will
			 be working in a rural area or a health professional shortage area (as
			 defined in section 332 of the Public Health Service Act (42 U.S.C. 254e)).; and
				(2)by adding at the end the following:
					
						(D)Set aside for health care workers
							(i)In generalNot less than 4,000 of the visas made available under this paragraph in each fiscal year shall be
			 reserved for qualified immigrants described in subparagraph (A)(iv).
							(ii)Unused visasIf the number of visas reserved under clause (i) has not been exhausted at the end of a given
			 fiscal year, the Secretary of Homeland Security shall adjust upwards the
			 numerical limitation in subparagraph (A) for that fiscal year by the
			 amount remaining. Visas may be issued pursuant to such adjustment within
			 the first 45 days of the next fiscal year to aliens who had applied for
			 such visas during the fiscal year for which the adjustment was made..
				IINonimmigrant Visa Reforms
			201.H–1B visas
				(a)Increase in H–1B visa numerical limitSection 214(g) of the Immigration and Nationality Act (8 U.S.C. 1184(g)) is amended—
					(1)in paragraph (1)(A)—
						(A)in clause (vi), by striking and at the end;
						(B)by amending clause (vii) to read as follows:
							
								(vii)65,000 in fiscal years 2004 through 2013; and; and
						(C)by adding at the end the following:
							
								(viii)155,000 in each succeeding fiscal year; or; and
						(2)by amending paragraph (5)(C) to read as follows:
						
							(C)meets the requirements of paragraph (6)(A) or (7)(A) of section 203(b), until the number of aliens
			 who are exempted from such numerical limitation during such year exceeds
			 40,000..
					(b)Wage levelSection 212(n)(1)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1182(n)(1)(A)(i)) is
			 amended—
					(1)by striking , and at the end and inserting ; or;
					(2)by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively;
					(3)by striking (i) and inserting (i)(I);
					(4)by inserting except as provided in subclause (II), before is offering; and
					(5)by adding at the end the following:
						
							(II)if 80 percent or more of the employer’s workers in the same occupational classification as the
			 alien admitted or provided status as an H-1B nonimmigrant and in the same
			 area of employment as the alien admitted or provided status as an H-1B
			 nonimmigrant are United States workers (as defined in paragraph (4)), is
			 offering and will offer during the period of authorized employment to
			 aliens admitted or provided status as an H-1B nonimmigrant wages that are
			 at least the actual wage level paid by the employer to all other
			 individuals with similar experience and qualifications for the specific
			 employment in question (but, in the case of an employer with more than 25
			 employees, in no event shall such wages be lower than the mean of the
			 lowest one-half of wages surveyed pursuant to subsection (p)(5)); and.
					(c)Spousal employmentSection 214(c)(2)(E) of the Immigration and Nationality Act (8 U.S.C. 1184(c)(2)(E)) is amended by
			 striking 101(a)(15)(L), and inserting subparagraph (H)(i)(b), (H)(i)(b1), (E)(iii), or (L) of section 101(a)(15).
				(d)Anti-Fraud measures
					(1)Foreign degrees
						(A)Specialty occupationSection 214(i) of the Immigration and Nationality Act (8 U.S.C. 1184(i)) is amended by adding at
			 the end the following:
							
								(4)
									(A)For purposes of paragraphs (1)(B) and (3)(B), the term bachelor’s or higher degree includes a foreign degree that is a recognized foreign equivalent of a bachelor’s or higher
			 degree.
									(B)
										(i)In the case of an alien with a foreign degree, any determination with respect to the equivalence of
			 that degree to a degree obtained in the United States shall be made by the
			 Secretary of State.
										(ii)In carrying out the preceding clause, the Secretary of State shall verify the authenticity of any
			 foreign degree proffered by an alien. The Secretary of State may enter
			 into contracts with public or private entities in conducting such
			 verifications.
										(iii)In addition to any other fees authorized by law, the Secretary of State may impose a fee on an
			 employer filing a petition under subsection (c)(1) initially to grant an
			 alien nonimmigrant status described in section 101(a)(15)(H)(i)(b), if a
			 determination or verification described in clause (i) or (ii) is required
			 with respect to the petition. Fees collected under this clause shall be
			 deposited in the Treasury in accordance with section 286(t)..
						(B)H–1B educational credential verification accountSection 286 of the Immigration and Nationality Act (8 U.S.C. 1356) is amended by adding at the end
			 the following:
							
								(w)H–1B educational credential verification accountThere is established in the general fund of the Treasury a separate account, which shall be known
			 as the H–1B Educational Credential Verification Account. Notwithstanding any other provision of law, there shall be deposited as offsetting receipts into
			 the account all fees collected under section 214(i)(4)(B)(iii). Amounts
			 deposited into the account shall remain available to the Secretary of
			 State until expended to carry out section 214(i)(4)(B)..
						(2)InvestigationsThe first sentence of subsection (n)(2)(F), and the first sentence of subsection (t)(3)(E) (as
			 added by section 402(b)(2) of Public Law 108–77 (117 Stat. 941)), of
			 section 212 of the Immigration and Nationality Act (8 U.S.C. 1182) are
			 each amended by striking investigations and all that follows through the period at the end and inserting the following: investigations. An employer who has been subject to 2 random investigations may not be subject to
			 another random investigation within 4 years of the second investigation
			 unless the employer was found in the previous investigations or otherwise
			 to have committed a willful failure to meet a condition of paragraph (1)
			 (or has been found under paragraph (5) to have committed willful failure
			 to meet the condition of paragraph (1)(G)(i)(II)) or to have made a
			 willful misrepresentation of material fact in an application..
					(3)Bona fide businessesSection 214(c) of the Immigration and Nationality Act (8 U.S.C. 1184(c)) is amended by adding at
			 the end the following:
						
							(15)The Secretary of Homeland Security may not approve any petition under paragraph (1) filed by an
			 employer with respect to an alien seeking to obtain the status of a
			 nonimmigrant under subclause (b) or (b1) of section 101(a)(15)(H)(i) and
			 the Secretary of State may not approve a visa with respect to an alien
			 seeking to obtain the status of a nonimmigrant under subparagraph (E)(iii)
			 or (H)(i)(b1) of section 101(a)(15) unless—
								(A)the employer—
									(i)is an institution of higher education (as defined in section 101(a) of the Higher Education Act of
			 1965 (20 U.S.C. 1001(a))), or a governmental or nonprofit entity; or
									(ii)maintains a place of business in the United States that is licensed in accordance with any
			 applicable State or local business licensing requirements and is used
			 exclusively for business purposes; and
									(B)the employer—
									(i)is a governmental entity;
									(ii)has aggregate gross assets with a value of not less than $50,000—
										(I)in the case of an employer that is a publicly held corporation, as determined using its most recent
			 report filed with the Securities and Exchange Commission; or
										(II)in the case of any other employer, as determined as of the date on which the petition is filed
			 under regulations promulgated by the Secretary of Homeland Security; or
										(iii)provides appropriate documentation of business activity under regulations promulgated by the
			 Secretary of Homeland Security..
					(4)Subpoena authority
						(A)H–1B applicationSection 212(n)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(n)(2)) is amended by adding
			 at the end the following:
							
								(J)The Secretary of Labor is authorized to issue subpoenas as may be necessary to assure employer
			 compliance with the terms and conditions of this subsection..
						(B)Attestation with respect to other nonimmigrant employeesSection 212(t)(3) of such Act (8 U.S.C. 1182(t)(3)) (as added by section 402(b)(2) of Public Law
			 108-77 (117 Stat. 941)) is amended by adding at the end the following:
							
								(G)The Secretary of Labor is authorized to issue subpoenas as may be necessary to assure employer
			 compliance with the terms and conditions of this subsection..
						(e)B visas in lieu of H–1B visasSection 214(g) of the Immigration and Nationality Act (8 U.S.C. 1184(g)) is amended by adding at
			 the end the following:
					
						(12)Notwithstanding any other provision of this Act, any alien admitted or provided status as a
			 nonimmigrant in order to provide services in a specialty occupation
			 described in paragraph (1) or (3) of subsection (i) (other than services
			 described in subparagraph (H)(ii)(a), (O), or (P) of section 101(a)(15))
			 or as a fashion model shall have been issued a visa (or otherwise been
			 provided nonimmigrant status) under subclause (b) or (b1) of section
			 101(a)(15)(H)(i) or section 101(a)(15)(E)(iii)..
				(f)Effective dates
					(1)The amendments made by subsection (a) shall take effect on the date of the enactment of this Act
			 and shall apply to aliens issued visas or otherwise provided with
			 nonimmigrant status under section 101(a)(15)(H)(i)(b) of the Immigration
			 and Nationality Act (8 U.S.C. 1101(a)(15)(H)(i)(b)) beginning in fiscal
			 year 2014.
					(2)The amendments made by subsection (b) shall take effect on the date of the enactment of this Act
			 and shall apply to the spouses of aliens issued visas or otherwise
			 provided with nonimmigrant status under subparagraph (H)(i)(b),
			 (H)(i)(b1), or (E)(iii) of section 101(a)(15) of the Immigration and
			 Nationality Act before, on, or after such date.
					(3)The amendments made by paragraphs (1) and (3) of subsection (c) shall take effect on the date of
			 the enactment of this Act and shall apply to petitions filed under section
			 214(c) of the Immigration and Nationality Act (8 U.S.C. 1184(c)) on or
			 after such date and to visa applications filed on or after such date where
			 no petition was filed because none was required under subparagraph
			 (H)(i)(b1) or (E)(iii) of section 101(a)(15) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)).
					(4)The amendments made by paragraphs (2) and (4) of subsection (c) shall take effect on the date of
			 the enactment of this Act and shall apply to employers of aliens issued
			 visas or otherwise provided with nonimmigrant status under subparagraph
			 (H)(i)(b), (H)(i)(b1), or (E)(iii) section 101(a)(15) of the Immigration
			 and Nationality Act (8 U.S.C. 1101(a)(15)) before, on, or after such date.
					(5)The amendment made by subsection (d) shall take effect on the date of the enactment of this Act and
			 shall apply to aliens admitted or provided status as nonimmigrants on or
			 after such date.
					202.L visas
				(a)In generalSection 214(c)(2) of the Immigration and Nationality Act (8 U.S.C. 1184(c)(2)) is amended by adding
			 at the end the following:
					
						(G)
							(i)An employer of an alien who will serve in a capacity for the employer involving specialized
			 knowledge under section 101(a)(15)(L) for a cumulative period of time in
			 excess of 6 months over a 2-year period—
								(I)
									(aa)except as provided in item (bb), will offer to the alien during the period of authorized employment
			 wages that are at least—
										(AA)the actual wage level paid by the employer to all other individuals with similar experience and
			 qualifications for the specific employment in question; or
										(BB)the prevailing wage level for the occupational classification in the area of employment, whichever
			 is greater, based on the best information available; or
										(bb)if 80 percent or more of the employer’s workers in the same occupational classification as the
			 alien and in the same area of employment as the alien are United States
			 workers (as defined in section 212(n)(4)), will offer to the alien during
			 the period of authorized employment wages that are at least the actual
			 wage level paid by the employer to all other individuals with similar
			 experience and qualifications for the specific employment in question; and
									(II)will provide working conditions for such alien that will not adversely affect the working
			 conditions of workers similarly employed.
								(ii)In complying with the requirements of clause (i), an employer may keep the alien on their home
			 country payroll, and may take into account the value of wages paid by the
			 employer to the alien in the currency of the alien’s home country, the
			 value of benefits paid by the employer to the alien in the alien’s home
			 country, employer-provided housing or housing allowances,
			 employer-provided vehicles or transportation allowances, and other
			 benefits provided to the alien as an incident of the assignment in the
			 United States.
							(iii)The Secretary of Labor shall have the same investigatory and enforcement powers to ensure
			 compliance with this subparagraph as are set forth in section 212(n)(2)..
				(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and
			 shall apply to employers with respect to aliens issued visas or otherwise
			 provided nonimmigrant status under section 101(a)(15)(L) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(L)) on or after such
			 date.
				203.O visas
				(a)Portability of o visasThe first sentence of section 214(n)(1) of the Immigration and Nationality Act (8 U.S.C.
			 1184(n)(1)) is amended—
					(1)by striking section 101(a)(15)(H)(i)(b) and inserting subparagraphs (H)(i)(b) and (O)(i) of section 101(a)(15); and
					(2)by inserting under such sections after new employment.
					(b)3-Year waiver of new O–1 consultations for arts and motion pictures and television and transparency
			 for O–1 visas for motion pictures and television
					(1)In generalSection 214(c)(3) of the Immigration and Nationality Act (8 U.S.C. 1184(c)(3)) is amended—
						(A)by striking Attorney General each place such term appears and inserting Secretary of Homeland Security; and
						(B)by striking the first two sentences of the matter that follows subparagraph (B) and inserting the
			 following: In the case of an alien seeking entry for a motion picture or television production, (i) any
			 opinion under the previous sentence shall only be advisory, (ii) any such
			 opinion that recommends denial must be in writing, (iii) in making the
			 decision the Secretary of Homeland Security shall consider the exigencies
			 and scheduling of the production, (iv) the Secretary of Homeland Security
			 shall append to the decision any such opinion, and (v) upon making the
			 decision, the Secretary of Homeland Security shall immediately provide a
			 copy of the decision to the consulting labor and management organizations.
			 The Secretary of Homeland Security shall provide by regulation for the
			 waiver of the consultation requirement under subparagraph (A) in the case
			 of aliens who have been admitted as nonimmigrants under section
			 101(a)(15)(O)(i) because of extraordinary ability in the arts or
			 extraordinary achievement in motion picture or television production and
			 who seek readmission to perform similar services within 3 years after the
			 date of a consultation under such subparagraph provided that, in the case
			 of aliens admitted because of extraordinary achievement in motion picture
			 or television production, such waiver shall apply only if the prior
			 consultations by the appropriate union and management organization were
			 favorable or raised no objection to the approval of the petition..
						(2)Effective dateThe amendment made by paragraph (1) shall take effect on the date of the enactment of this Act and
			 shall apply to petitions filed under section 214(c) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(c)) on or after such date and to
			 consultation decisions made before, on, or after such date.
					204.Mexican and Canadian professionalsSection 214(e) of the Immigration and Nationality Act (8 U.S.C. 1184(e)) is amended by adding at
			 the end the following:
				
					(7)
						(A)An employer of a Mexican or Canadian professional under this subsection—
							(i)
								(I)except as provided in subclause (II), will offer to the alien during the period of authorized
			 employment wages that are at least—
									(aa)the actual wage level paid by the employer to all other individuals with similar experience and
			 qualifications for the specific employment in question; or
									(bb)the prevailing wage level for the occupational classification in the area of employment, whichever
			 is greater, based on the best information available; or
									(II)if 80 percent or more of the employer’s workers in the same occupational classification as the
			 alien and in the same area of employment as the alien are United States
			 workers (as defined in section 212(n)(4)), will offer to the alien during
			 the period of authorized employment wages that are at least the actual
			 wage level paid by the employer to all other individuals with similar
			 experience and qualifications for the specific employment in question
			 (but, in the case of an employer with more than 25 employees, in no event
			 shall such wages be lower than the mean of the lowest one-half of wages
			 surveyed pursuant to section 212(p)(5)); and
								(ii)will provide working conditions for such alien that will not adversely affect the working
			 conditions of workers similarly employed.
							(B)The Secretary of Labor shall have the same investigatory and enforcement powers to ensure
			 compliance with this paragraph as are set forth in section 212(n)(2)..
			205.H-1B1 and E-3 visasSection 212(t)(1)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1182(t)(1)(A)(i)) (as
			 added by section 402(b)(2) of Public Law 108–77 (117 Stat. 941)) is
			 amended—
				(1)by striking ; and at the end and inserting ; or;
				(2)by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively;
				(3)by striking (i) and inserting (i)(I);
				(4)by inserting except as provided in subclause (II), before is offering; and
				(5)by adding at the end the following:
					
						(II)if 80 percent or more of the employer’s workers in the same occupational classification as the
			 alien admitted or provided status under section 101(a)(15)(H)(i)(b1) or
			 101(a)(15)(E)(iii) and in the same area of employment as the alien
			 admitted or provided status under section 101(a)(15)(H)(i)(b1) or
			 101(a)(15)(E)(iii) are United States workers (as defined in subsection
			 (n)(4)), is offering and will offer during the period of authorized
			 employment to aliens admitted or provided status under section
			 101(a)(15)(H)(i)(b1) or section 101(a)(15)(E)(iii) wages that are at least
			 the actual wage level paid by the employer to all other individuals with
			 similar experience and qualifications for the specific employment in
			 question (but, in the case of an employer with more than 25 employees, in
			 no event shall such wages be lower than the mean of the lowest one-half of
			 wages surveyed pursuant to subsection (p)(5)); and.
				206.Students
				(a)Dual intent
					(1)In generalSection 101(a)(15)(F) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(F)) is amended
			 to read as follows:
						
							(F)an alien—
								(i)who—
									(I)is a bona fide student qualified to pursue a full course of study in a field of science,
			 technology, engineering, or mathematics (as defined in section
			 203(b)(6)(B)(ii)) leading to a bachelors or graduate degree and who seeks
			 to enter the United States for the purpose of pursuing such a course of
			 study consistent with section 214(m) at an institution of higher education
			 (as described in section 101(a) of the Higher Education Act of 1965 (20
			 U.S.C. 1001(a))) or a proprietary institution of higher education (as
			 defined in section 102(b) of such Act (20 U.S.C. 1002(b))) in the United
			 States, particularly designated by the alien and approved by the Secretary
			 of Homeland Security, after consultation with the Secretary of Education,
			 which institution shall have agreed to report to the Secretary of Homeland
			 Security the determination of attendance of each nonimmigrant student, and
			 if any such institution fails to make reports promptly the approval shall
			 be withdrawn; or
									(II)is engaged in temporary employment for optional practical training related to such alien’s area of
			 study following completion of the course of study described in subclause
			 (I);
									(ii)who—
									(I)has a residence in a foreign country which the alien has no intention of abandoning, who is a bona
			 fide student qualified to pursue a full course of study, and who seeks to
			 enter the United States temporarily and solely for the purpose of pursuing
			 such a course of study consistent with section 214(m) at an established
			 college, university, seminary, conservatory, academic high school,
			 elementary school, or other academic institution or in a language training
			 program in the United States, particularly designated by the alien and
			 approved by the Secretary of Homeland Security, after consultation with
			 the Secretary of Education, which institution of learning or place of
			 study shall have agreed to report to the Secretary of Homeland Security
			 the determination of attendance of each nonimmigrant student, and if any
			 such institution of learning or place of study fails to make reports
			 promptly the approval shall be withdrawn; or
									(II)is engaged in temporary employment for optional practical training related to such alien’s area of
			 study following completion of the course of study described in subclause
			 (I);
									(iii)who is the spouse or minor child of an alien described in clause (i) or (ii) if accompanying or
			 following to join such an alien; or
								(iv)who is a national of Canada or Mexico, who maintains actual residence and place of abode in the
			 country of nationality, who is described in clause (i) or (ii) except that
			 the alien’s qualifications for and actual course of study may be full or
			 part-time, and who commutes to the United States institution or place of
			 study from Canada or Mexico;.
					(2)AdmissionSection 214(b) of the Immigration and Nationality Act (8 U.S.C. 1184(b)), as amended by section
			 108(d)(1) of this Act, is further amended by striking (L) or (V) inserting (F)(i), (L), or (V).
					(3)Conforming amendmentSection 214(m)(1) of the Immigration and Nationality Act (8 U.S.C. 1184(m)(1)) is amended, in the
			 matter preceding subparagraph (A), by striking (i) or (iii) and inserting (i), (ii), or (iv).
					(b)Optional practical training for foreign studentsSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding at the end
			 the following:
					
						(s)
							(1)An employer providing optional practical training to an alien who has been issued a visa or
			 otherwise provided nonimmigrant status under subparagraph (F) or (M) of
			 section 101(a)(15) after completion of the alien’s course of study—
								(A)
									(i)except as provided in clause (ii), shall offer to the alien during the period of optional practical
			 training wages that are at least—
										(I)the actual wage level paid by the employer to all other individuals with similar experience and
			 qualifications for the specific employment in question; or
										(II)the prevailing wage level for the occupational classification in the area of employment, whichever
			 is greater, based on the best information available; or
										(ii)if 80 percent or more of the employer’s workers in the same occupational classification as the
			 alien and in the same area of employment as the alien are United States
			 workers (as defined in section 212(n)(4)), shall offer to the alien during
			 the period of authorized employment wages that are at least the actual
			 wage level paid by the employer to all other individuals with similar
			 experience and qualifications for the specific employment in question
			 (but, in the case of an employer with more than 25 employees, in no event
			 shall such wages be lower than the mean of the lowest one-half of wages
			 surveyed pursuant to section 212(p)(5)); and
									(B)shall provide working conditions for such alien that will not adversely affect the working
			 conditions of workers similarly employed.
								(2)The Secretary of Labor has the same investigatory and enforcement powers to ensure compliance with
			 paragraph (1) as are set forth in section 212(n)(2)..
				(c)Effective dates
					(1)The amendments made by subsection (a) shall take effect on the date of the enactment of this Act,
			 and shall apply to nonimmigrants who possess or are granted status under
			 section 101(a)(15)(F) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a))(15)(F)) on or after such date.
					(2)The amendment made by subsection (b) shall apply to employers with respect to aliens who begin
			 post-course of study optional practical training with them on or after the
			 date of the enactment of this Act.
					207.Extension of employment eligibility while visa extension petition pending
				(a)In generalSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184, as amended by section 205(b), is
			 further amended by adding at the end the following:
					
						(t)A nonimmigrant issued a visa or otherwise provided nonimmigrant status under subparagraph (A), (E),
			 (G), (H), (I), (J), (L), (O), (P), (Q), or (R) of section 101(a)(15), or
			 section 214(e), and otherwise as the Secretary of Homeland Security may by
			 regulations prescribe, whose status has expired but who has, or whose
			 sponsoring employer or authorized agent has, filed a timely application or
			 petition for an extension of authorized status as provided under this
			 section, is authorized to continue employment with the same employer for a
			 period not to exceed 240 days beginning on the date of the expiration of
			 the authorized period of stay until and unless the application or petition
			 is denied. Such authorization shall be subject to the same conditions and
			 limitations noted on the original authorization..
				(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and
			 shall apply to aliens issued visas or otherwise provided nonimmigrant
			 status before, on, or after such date.
				208.Fraud detection and prevention feeSection 214(c)(12)(A) of the Immigration and Nationality Act (8 U.S.C. 1184(c)(12)(A)) is amended
			 by adding at the end the following:
				
					The Secretary of Homeland Security shall also impose the fee described in the preceding sentence on
			 an employer filing an attestation under section 212(t)(1) or employing an
			 alien pursuant to subsection (e)..
			209.Technical correctionThe second subsection designated as subsection (t) of section 212 of the Immigration and
			 Nationality Act (8 U.S.C. 1182) (as added by section 1(b)(2)(B) of Public
			 Law 108–449 (118 Stat. 3470)) is redesignated as subsection (u) of such
			 section.
			IIIReforms Affecting Both Immigrant and Nonimmigrant Visas
			301.Prevailing wages
				(a)In generalSection 212(p) of the Immigration and Nationality Act (8 U.S.C. 1182(p)) is amended—
					(1)in paragraph (1), by striking subsections (a)(5)(A), (n)(1)(A)(i)(II), and (t)(1)(A)(i)(II) and inserting subsections (a)(5)(A), (n)(1)(A)(i)(II), and (t)(1)(A)(i)(II) of this section, and subsections
			 (c)(2)(G), (e), and (s) of section 214,;
					(2)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively;
					(3)by inserting after paragraph (1) the following:
						
							(2)In computing the prevailing wage level for an occupational classification in an area of employment
			 for purposes of subsections (a)(5)(A), (n)(1)(A)(i)(II), and
			 (t)(1)(A)(i)(II) of this section, and subsections (c)(2)(G), (e), and (s)
			 of section 214, the wage level shall be the wage level specified in
			 subparagraph (A), (B), or (C) of paragraph (5) depending on the
			 experience, education, and level of supervision required for the position.;
					(4)in paragraph (4) (as redesignated), by striking subsections (a)(5)(A), (n)(1)(A)(i)(II), and (t)(1)(A)(i)(II) and inserting subsections (a)(5)(A), (n)(1)(A)(i)(II), and (t)(1)(A)(i)(II) of this section, and subsections
			 (c)(2)(G), (e), and (s) of section 214,;
					(5)by amending paragraph (5) (as redesignated) to read as follows:
						
							(5)Subject to paragraph (2), the Secretary of Labor shall make available to employers a governmental
			 survey to determine the prevailing wage for each occupational
			 classification by metropolitan statistical area in the United States. Such
			 survey, or other survey approved by the Secretary of Labor, shall provide
			 3 levels of wages commensurate with experience, education, and level of
			 supervision. Such wage levels shall be determined as follows:
								(A)The first level shall be the mean of the lowest two-thirds of wages surveyed, but in no case less
			 than 80 percent of the mean of the wages surveyed.
								(B)The second level shall be the mean of wages surveyed.
								(C)The third level shall be the mean of the highest two-thirds of wages surveyed.; and
					(6)by adding at the end the following:
						
							(6)An employer may use an independent authoritative survey approved by the Secretary of Labor for
			 purposes of paragraph (5), if—
								(A)the survey data was collected within 24 months;
								(B)the survey was published within the prior 24 months;
								(C)the survey reflects the area of intended employment;
								(D)the employer’s job description adequately matches the job description in the survey;
								(E)the survey is across industries that employ workers in the occupation;
								(F)the wage determination is based on the arithmetic mean (weighted average); and
								(G)the survey identifies a statistically valid methodology that was used to collect the data..
					(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act,
			 and shall apply to employers with regard to labor certifications under
			 sections 212(a)(5)(A) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(5)(A)), labor condition applications under section 212(n)(1) of
			 such Act (8 U.S.C. 1182(n)(1)), and attestations under section 212(t)(1)
			 of such Act (8 U.S.C. 1182(t)(1)), filed on or after such date, to
			 employers with regard to aliens issued visas or otherwise provided
			 nonimmigrant status under section 101(a)(15)(L) of such Act (8 U.S.C.
			 1101(a)(15)(L)) on or after such date, and to employers with regard to
			 aliens they provide post-course of study optional practical training that
			 begins on or after such date.
				302.Streamlining petitions for established employers
				(a)In generalSection 214(c) of the Immigration and Nationality Act (8 U.S.C. 1184(c)), as amended by this Act,
			 is further amended by adding at the end the following:
					
						(16)The Secretary of Homeland Security shall establish a pre-certification procedure for employers who
			 file multiple petitions described in this subsection or section
			 204(a)(1)(F). Such precertification procedure shall enable an employer to
			 avoid repeatedly submitting documentation that is common to multiple
			 petitions and establish, through a single filing, criteria relating to the
			 employer and the offered employment opportunity..
				(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act,
			 and shall apply to petitions filed under section 204(a)(1)(F) or 214(c) of
			 the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(F) or 1184(c))
			 beginning 180 days after such date.
				
	
		December 15, 2014
		Reported from the Committee on the Judiciary with an amendment
		December 15, 2014
		The Committee on Education and the Workforce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
